REVISED January 7, 2009

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                          FILED
                                     No. 08-10556                    December 17, 2008
                                   Summary Calendar
                                                                   Charles R. Fulbruge III
                                                                           Clerk
LOUISE RHODES

                                                  Plaintiff-Appellant
v.

UNITED STATES OFFICE OF SPECIAL COUNSEL; THOMAS STANTON,
Senior Attorney

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                     for the Northern District of Texas, Dallas
                              USDC No. 3:05-cv-2402


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appellant Louise Rhodes appeals the dismissal of her claim against the
United States Office of Special Counsel. The district court adopted the Findings,
Conclusions and Recommendation of the United States Magistrate Judge dated
May 22, 2008, and dismissed the case as to the defendant the United States


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-10556

Office of Special Counsel, finding that Appellant lacked standing and
accordingly, that the federal court was without jurisdiction to entertain the
claim. The District Court then entered a final judgment as to this defendant.
      At its core, Appellant’s claim stems from an asserted breach of an oral
settlement agreement which she claims was reached in a previous claim that she
had against the Internal Revenue Service. The purported settlement agreement
was recorded in proceedings initiated by her against the IRS before the Equal
Employment Opportunity Commission. But it is clear that Appellee has no
connection to the alleged settlement agreement or any breach. Nor did the
officer purported to have made the agreement for the IRS represent Appellee or
have any connection with Appellee. Appellee is an independent federal agency
and obviously is not part of the IRS or the EEOC. It is clear that any injury
complained of is not fairly traceable to any action or activity of the defendant
United States Office of Special Counsel. Because Appellant failed to show
standing, the District Court correctly dismissed the case as to this defendant for
lack of jurisdiction. We affirm the judgment of the District Court essentially for
the reasons set out in the Magistrate’s Findings, Conclusions, and
Recommendation dated May 22, 2008.
      AFFIRMED.




                                        2